United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, BRENTWOOD POST
OFFICE, Brentwood, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Douglas, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1501
Issued: July 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 11, 2020 appellant, through counsel, filed a timely appeal from a July 16, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 10, 2018 appellant, then a 39-year-old rural letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he developed lumbosacral spondylosis due
to factors of his federal employment, including repetitive motions involved in delivering mail. He
explained that, when he replicated the movements of servicing mailboxes, his pain would instantly
intensify. Appellant indicated that he first became aware of his condition on May 23, 2018 and
first realized that it was caused or aggravated by factors of his federal employment on
November 28, 2018. He stopped work on May 24, 2018.
In an August 29, 2014 medical report, Dr. David McCord, a Board-certified orthopedic
surgeon, evaluated appellant for low back pain. Appellant described an August 21, 2014
employment incident where he injured his back while leaning over in the back of his mail truck.3
On review of x-ray scans Dr. McCord noted degeneration at L4-5 and L5-S1 with a minor degree
of levoscoliosis. He opined that appellant’s injury was definitely an acute injury following years
of chronic low back pain.
In an August 14, 2015 diagnostic report, Dr. Barry Allen, a Board-certified radiologist,
performed a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine, finding
hypolordosis of the lumbar spine. He diagnosed moderate-to-severe degenerative disc disease at
L4-5.
In an April 30, 2018 diagnostic report, Dr. Daniel Starnes, a Board-certified radiologist,
performed an MRI scan of appellant’s cervical, thoracic, and lumbar spine, finding degenerative
bone and disc changes in the cervical region with canal stenosis, localized myelomalcia and mild
degenerative bone and disc disease in the thoracic and lumbar region.
In a September 27, 2018 medical note, Dr. James Andry, a Board-certified neurologist,
indicated that he was treating appellant for lumbosacral spondylosis without myelopathy since
May 23, 2018. He noted that an electromyography (EMG) scan revealed no ongoing nerve
damage.
In an October 29, 2018 statement, appellant detailed his history of back pain beginning in
2016 where he was diagnosed with cervical spondylosis. Dr. Rudolph Glattes, a Board-certified
orthopedic surgeon, performed surgery on July 12, 2016 to treat his back condition. Appellant
underwent physical therapy and was released to return to work with no limitations on
January 30, 2017. He worked until November 2017 when he had a mild lumbar sprain. Appellant
began experiencing mild aggravation in his back while delivering his mail route in mid-April 2018
3

Appellant previously filed a Form CA-1 on March 17, 2015 for a lower back injury under OWCP File No.
xxxxxx863. On June 9, 2015 OWCP accepted his claim for a sprain of the lumbosacral joint. Appellant’s claims
have not been administratively combined.

2

into May. He alleged that he had been diagnosed with lumbosacral spondylosis and that his doctors
informed him that his condition was caused when the lumbar spine is affected by degenerative
changes. Appellant asserted that his repetitive motion and lifting worsened his condition and
caused pain, muscle spasms, numbness, tingling, and weakness causing falls. He also provided a
timeline of his doctor’s visits dating from June 2016 to October 26, 2018 and a list of his treating
physicians.
In a December 13, 2018 letter, the employing establishment controverted appellant’s claim,
offering that J.C., a postmaster, explained that appellant initially left the office after an argument
over an investigation interview concerning attendance and fraudulent scams in the office.
Appellant also noted that he was not working on May 23 or November 28, 2018, the dates where
he said he first became aware of his condition and first realized it was caused or aggravated by his
federal employment, respectively.
In a development letter dated December 19, 2018, OWCP referenced appellant’s five
previous claims for lower back pain.4 It provided a questionnaire for his completion to establish
the employment factors alleged to have caused or contributed to his medical condition and
requested a medical report from his attending physician explaining how and why his federal work
activities caused, contributed to, or aggravated his medical condition. OWCP afforded appellant
30 days to submit the requested information.
In an April 25, 2018 diagnostic report, Dr. Brent Roach, a Board-certified diagnostic
radiologist, performed an x-ray scan of appellant’s lumbar spine, which revealed minimal
levoconvex curvature at the thoracolumbar junction with slight chronic appearing anterior wedging
at the T12 vertebral body. In a diagnostic report of even date, Dr. Martin Jordanov, a Boardcertified radiologist, performed an x-ray scan of appellant’s cervical spine, finding normal
alignment.
Appellant submitted a calendar with entries dating from July to November 2018 providing
dates and times in which he was scheduled for physical therapy.
In a January 2, 2019 medical note, Dr. Andry diagnosed lumbar spine disc disease and
opined that, based on his medical opinion, the degenerative changes at L4-5 could have been the
result of repeated heavy lifting. Based on a description of appellant’s work duties, he explained
that these activities would be adequate to contribute to the changes seen on his MRI scan.
Dr. Andry opined that continued and repeated heavy lifting would contribute to the progression of
appellant’s condition.

4

The Board notes that appellant has a number of prior claims. On April 29, 2008 appellant filed a claim for an
April 28, 2008 traumatic injury for a back injury. OWCP processed the claim as a short form closure under OWCP
File No. xxxxxx735. On August 21, 2014 appellant filed a claim for an August 21, 2014 traumatic injury for a lower
back slipped disc under OWCP File No. xxxxxx981. It formally denied appellant’s traumatic injury claim on
September 29, 2014. On March 17, 2015 appellant filed a claim for a lower back injury under OWCP File No.
xxxxxx863. On June 9, 2015 OWCP accepted his claim for a sprain of the lumbosacral joint. On November 25, 2017
appellant filed a claim for a November 25, 2017 traumatic injury for low back pain. OWCP processed the claim as a
short-form closure under OWCP File No. xxxxxx286.

3

In a January 14, 2019 response to OWCP’s development questionnaire, appellant
explained that his condition was caused by the repetitive bending and lifting he performed as daily
functions of his job. He reasoned that the employing establishment’s statement that he had not
reported an injury before was false and stated that a letter from his doctor would explain how his
diagnosed condition was causally related to his federal employment. Appellant specifically
described his employment activities as the repetitive functions of bending at the waist, twisting
and stretching to reach mailboxes while driving his mail carrier in a seated position. He also noted
that he lifted buckets of mail to carry to his next destination. Appellant drove his mail carrier on
average two and a half to three hours a day and lifted mail buckets on average of 45 minutes to an
hour a day.
By decision dated January 25, 2019, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed lumbar
condition was causally related to the accepted factors of his federal employment.
On January 21, 2020 appellant, through counsel, requested reconsideration of OWCP’s
January 25, 2019 decision. Counsel contended that the newly attached medical evidence would
be sufficient to establish causal relationship between the appellant’s diagnosed medical condition
and the accepted factors of his federal employment.
In a May 8, 2019 medical report, Corinne Grgas, a nurse practitioner, diagnosed lumbar
pain and arthritic-like pain. She ordered multiple diagnostic studies of appellant’s lumbar spine.
In a June 5, 2019 diagnostic report, Dr. Carol Ashman, a Board-certified radiologist,
performed an MRI scan of appellant’s lumbar spine, which demonstrated an L4-5 mild disc bulge
with posterior annular fissure resulting in moderate central canal stenosis and mild-to-moderate
benign chronic anterior compression deformity of the T12 vertebral body.
Dr. Glattes, in a June 6, 2019 report, diagnosed cervical pain, stiffness in the neck and back,
lumbar facet syndrome, lumbar radiculopathy and lumbar stenosis with neurogenic claudication.
He provided work restrictions for appellant to follow.
In an August 13, 2019 medical note, Dr. Andry recounted his treatment of appellant
regarding his low back pain. He explained that based on a review of diagnostic testing and
appellant’s employment duties he could not attribute any nerve damage to his injury. Dr. Andry
noted that, as a neurologist, he did not have expertise in the management of degenerative changes
of the spine, but stated that it was widely known that long-standing strains, such as the one
mentioned in appellant’s job duties, can cause the injuries demonstrated in his MRI scans. He
recommended the expertise of an occupational medicine physician for further evaluation.
By decision dated April 2, 2020, OWCP denied modification of its January 25, 2019
decision.
On May 4, 2020 appellant, through counsel, requested reconsideration of OWCP’s April 2,
2020 decision. Counsel recounted the history of appellant’s injury and his subsequent medical
treatment. He argued that new medical evidence from Dr. John Ellis, Board-certified in internal
medicine, would be sufficient to establish appellant’s claim.

4

Appellant submitted medical reports dated from May 10 to July 6, 2016 in which
Dr. Charlton Woosley, a chiropractor, treated appellant for low back pain related to his diagnoses
of lumbar radiculopathy, other intervertebral disc displacement, cervicocranial syndrome and
sacroiliitis.
In a January 28, 2020 narrative medical report, Dr. Ellis reviewed the history of appellant’s
injury dating back to 2008 in which he began to experience pain in his low back while lifting and
getting in and out of his long-life vehicle (LLV) at work. He referenced employment incidents
dated from August 21, 2014 to November 25, 2017, as well as a July 14, 2016 cervical fusion
procedure appellant underwent to treat his related conditions. Dr. Ellis then discussed his most
recent complaints of back pain beginning in April 2018 related to lifting trays of mail and
magazines and his subsequent medical treatment. On review of appellant’s medical records and
diagnostic reports, he diagnosed a lumbosacral strain, lumbar disc derangement, lumbar
spondylosis (arthritis), bilateral L4, 5 and S1 spinal nerve impingement and depression secondary
to chronic pain. Dr. Ellis opined that his diagnoses arose out of and in the course of employment
and that his employment factors contributed to, aggravated and/or caused his conditions. He
explained that lifting trays and driving the LLV required a lot of bending and rotating of the lower
spine that caused multiple sprains and strains of appellant’s spine. Dr. Ellis differentiated the
present claim by reasoning that the injury was cumulative trauma that became so severe that
appellant could no longer continue working. He indicated that the evidence of annular tears were
consistent with abnormal stresses on the lower lumbar vertebrae, causing increased pressure on
the discs and tears. Dr. Ellis noted that appellant’s repetitive duties caused his spinal cord
impingement, which made him more prone to injuries in his lower lumbar spine, iliolumbar and
sacroiliac ligaments and intervertebral discs. He recommended that appellant undergo an EMG
scan for further evaluation and placed him on temporarily total disability from June 12, 2018
through the present.
By decision dated July 16, 2020, OWCP denied modification of its April 2, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

5

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted multiple medical reports in which his treating
physicians noted his previous lower back injuries and observed his federal employment duties that
required him to perform repetitive lifting, bending, twisting, and stretching activities. Specifically,
Dr. Ellis’ January 28, 2020 narrative medical report provided that lifting trays and driving the LLV
required a lot of bending and rotating of the lower spine that caused cumulative trauma to
appellant’s spine in addition to his previous injuries.
The Board finds that Dr. Ellis provided an affirmative and rationalized opinion on causal
relationship in his January 28, 2020 narrative medical report. In his report, Dr. Ellis recounted
appellant’s history of low back pain as it related to his employment duties and his previous
employment injuries. On examination he diagnosed a lumbosacral strain, lumbar disc
derangement, lumbar spondylosis (arthritis), bilateral L4, 5 and S1 spinal nerve impingement and
depression secondary to chronic pain and opined that appellant’s repetitive employment duties
contributed, aggravated and/or caused his medical conditions. Dr. Ellis explained that lifting trays
8

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
9

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018).

11

Id.; Victor J. Woodhams, supra note 8.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

6

and driving an LLV required a lot of bending and rotating of the lower spine that caused multiple
sprains and strains of appellant’s spine. He differentiated the present claim from his previous
claims by reasoning that the injury was cumulative trauma that became so severe that appellant
could no longer continue working. Dr. Ellis stated that the evidence of annular tears were
consistent with abnormal stresses on the lower lumbar vertebrae, causing increased pressure on
the discs and tears. He noted that appellant’s repetitive duties caused his spinal cord impingement,
which made him more prone to injuries in his lower lumbar spine, iliolumbar, and sacroiliac
ligaments and intervertebral discs.
Dr. Ellis identified the employment factor, which appellant consistently claimed had
precipitated his lumbar conditions, identified physical findings upon examination and treatment,
and provided a rationalized opinion citing to the facts of the case. Thus, the Board finds that
Dr. Ellis’ opinion is sufficient to require further development of the record.13
It is well established that proceedings under FECA are not adversarial in nature and that,
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.14 OWCP has an obligation to see that justice is
done.15
OWCP previously accepted on June 9, 2015 that appellant sustained a sprain of the
lumbosacral joint as the result of a March 17, 2015 employment incident under OWCP File No.
xxxxxx863. It also processed two additional claims for lower back injuries as short form closures
under OWCP File Nos. xxxxxx735 and xxxxxx286, respectively. On December 10, 2018
appellant filed the current claim for lumbosacral spondylosis caused by his repetitive duties as a
rural letter carrier. OWCP’s procedures provide that cases should be administratively combined
when correct adjudication of the issues depends on frequent cross-referencing between files.16 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition of the same part of the body, doubling is required. 17 OWCP had previously
accepted that appellant had sustained a sprain of the lumbosacral joint under OWCP File No.
xxxxxx863 and processed additional claims as short form closures under OWCP File Nos.
xxxxxx735 and xxxxxx286; however, these cases have not been administratively combined with

13
D.H., Docket No. 19-0633 (issued January 8, 2020); J.J., Docket No. 19-0789 (issued November 22, 2019); J.G.,
Docket No. 17-1062 (issued February 13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See also John J.
Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
14
A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
15

R.B., Docket No. 18-0162 (issued July 24, 2019); K.P., Docket No. 18-0041 (issued May 24, 2019).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); D.M., Docket No. 19-0340 (issued October 22, 2019).
17

Id.; D.T., Docket No. 19-1375 (issued March 24, 2020); D.L., Docket No. 17-1588 (issued January 28, 2019).

7

the present file. The case must be remanded to OWCP to administratively combine OWCP File
Nos. xxxxxx863, xxxxxx735, xxxxxx286 and the present case file.18
On remand OWCP shall administratively combine the files and refer appellant, a statement
of accepted facts, and the medical evidence of record to a physician in the appropriate field of
medicine. The chosen physician shall provide a rationalized opinion addressing whether the
diagnosed lumbar conditions are causally related to the accepted factors of appellant’s federal
employment. If the physician opines that the diagnosed conditions are not causally related, he or
she must provide rationale explaining how or why the opinion differs from that of Dr. Ellis.
Following this and any other further development as may be deemed necessary, OWCP shall issue
a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

18

K.T., Docket No. 17-0432 (issued August 17, 2018).

8

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

